Citation Nr: 1703212	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for multiple myeloma, to include as due to exposure to herbicidal agents/chemicals, also claimed as "bumps under the skin."

2.  Entitlement to service connection for bone cancer, to include as due to exposure to an herbicidal agent.

3.  Entitlement to service connection for deep venous thrombosis, also claimed as blood clots in left leg.

4.  Entitlement to service connection for a lung disability, including mesothelioma, to include as due to exposure to asbestos.

5.  Entitlement to service connection for peripheral artery disease.

6.  Entitlement to service connection for a prostate disability, to include as due to exposure to an herbicidal agent.

7.  Entitlement to service connection for a kidney disability.

8.  Entitlement to service connection for a skin disability (other than "bumps under the skin").

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

11.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

 The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to July 1971. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

These matters were before the Board in April 2012, at which time they were remanded in order for the Agency of Original Jurisdiction to issue a statement of the case.  After the issuance of a November 2012 statement of the case, the Veteran perfected an appeal.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

With the exception of the claims of entitlement to service connection for a kidney disability, a skin disability (other than "bumps under the skin"), and an initial rating in excess of 10 percent for tinnitus, the claims will be addressed in the REMAND portion of the decision below and are remanded to the RO or the Appeals Management Office (AMO) for further development.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for multiple myeloma was denied in a May 2006 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights via a June 2006 letter, he did not timely perfect an appeal thereafter and did not submit new and material evidence during the appeals period.

2.  Since the May 2006 rating decision, evidence has been received that has not previously been considered by VA, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for multiple myeloma.

3.  The evidence of record does not establish the presence of kidney disability.

4.  The evidence of record does not establish the presence of a skin disability (other than "bumps under the skin").

5.  The already-assigned 10 percent rating assigned for tinnitus is the maximum rating available.



CONCLUSIONS OF LAW

1.  The May 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  Evidence received to reopen the claim of entitlement to service connection for multiple myeloma, is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  A kidney disability was not incurred in active military service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to an herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  A skin disability, other than "bumps under the skin," was not incurred in active military service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to an herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  There is no legal basis for the assignment of a schedular disability rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by March 2008, January 2009, and March 2009 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided a VA audiological examination in February 2009.  The VA examiner reviewed the Veteran's electronic claims file and administered a thorough clinical evaluation, which addressed the salient issue presented by the Veteran's tinnitus claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's claims of entitlement to service connection for a kidney disability and a skin disability (other than "bumps under the skin"), the Veteran was not provided a VA examination.  Generally, the evidence of record must demonstrate a current disability or persistent and recurrent symptoms thereof.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Beyond the Veteran's assertions, the evidence of record did not demonstrate the presence of a diagnosis of a kidney or skin disability (other than those symptoms contemplated by his claim regarding myeloma).  As will be discussed below, the evidence does not demonstrate that the Veteran possesses the knowledge, skills, or experience to provide competent diagnostic opinions, especially in regard to the presence of a kidney disability, which is not a disability capable of lay observation.  Further, the Veteran did not assert and the evidence of record was otherwise silent for persistent and recurrent symptoms of either a kidney or skin disability (other than "bumps under his skin").  Consequently, the Board finds that providing the Veteran with a VA examination was not required in order to satisfy VA's duty to assist.



I.  Claim to Reopen Service Connection for Multiple Myeloma

The Veteran's original claim of entitlement to service connection for multiple myeloma was denied in a May 2006 rating decision.  Although the Veteran received notice of this decisions and notice of his appellate rights in a June 2006 letter, he did not timely perfect an appeal.  See the April 2012 Board decision.  Furthermore, he did not submit new and material evidence during the appellate period following May 2006 rating decision.  See 38 C.F.R. § 3.156(b).  Consequently, the May 2006 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7015; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Although the RO denied reopening the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the May 2006 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim of entitlement to service connection for multiple myeloma should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

Pursuant to his original claim of entitlement to service connection for multiple myeloma, the Veteran asserted that he was exposed to an herbicidal agent during his active duty and that his multiple myeloma was etiological related to said exposure.

Regulations existent at the time of the May 2006 rating decision, and at present, provide that if a veteran was exposed to an herbicidal agent during active duty, presumptive service connection is warranted for certain disabilities.  38 C.F.R. §§ 3.307, 3.309(e) (2005 and 2016).

Additionally, the law provides that "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent...unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & 2016).  In order for presumptive service connection to be granted, the evidence must demonstrate that a veteran was present at some point on the landmass or inland waters of the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

At the time of the May 2006 rating decision, the evidence demonstrated that the Veteran served on active duty during the presumptive period described above.  The evidence of record at the time of the May 2006 rating decision also included diagnoses of and treatment for multiple myeloma.  However, service connection for the Veteran's multiple myeloma was denied because the evidence of record did not establish that the Veteran (1) served within the land borders of the Republic of Vietnam; (2) served on the inland waterways of the Republic of Vietnam; or (3) was otherwise exposed to an herbicidal agent.

Since the May 2006 rating decision, the Veteran has submitted additional treatment records demonstrating diagnoses of and treatment for multiple myeloma.  While this evidence is new, as it has not been previously submitted to or received by VA for consideration, it is not material.  Specifically, at the time of the May 2006 rating decision, the evidence of record established the presence of multiple myeloma.  Consequently, evidence of ongoing diagnoses and treatment for multiple myeloma does not relate to an un-established fact necessary to substantiate service connection.  See 38 C.F.R. § 3.156(a).

Since the May 2006 rating decision, the Veteran has also submitted a February 2008 statement wherein he asserts that he participated in "low altitude flights over the Republic of Vietnam" during his active duty during which he was exposed to an herbicidal agent.

In separate April 2008 letters, the Veteran and his spouse stated that the Veteran was exposed to herbicidal agents during his active duty.  Specifically, each stated that the Veteran came into contact with herbicidal agents while working on aircraft that were coming in and out of Vietnam, and as a result of being stationed at various bases, including in Jacksonville, Florida.  Further, each asserted that the Veteran assisted in loading and unloading equipment, trucks, tanks, and aircraft being used in Vietnam, as well herbicidal agents that were being shipped back to the U.S.  The Veteran stated that he was also exposed to jet fuel during his active duty.

The Veteran contemporaneous submitted an article that indicates that multiple myeloma has been etiologically linked to exposure to a variety of chemicals, including, but not limited to, petrochemicals.

The Veteran's and his spouse's statements, as well as the article, constitute new evidence as they were not previously considered by VA.  This evidence is material because it relates to a previously un-established fact necessary to substantiate the claim, i.e., the Veteran's in-service exposure to an herbicidal agent or chemicals.  As such, the Board finds that the evidence received since the May 2006 rating decision is both new and material.  Consequently, the Board finds that the claim is reopened.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117; Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that additional development of this claim is required in order to satisfy VA's duty to assist.  As such, it will be considered in the remand portion of this decision below.

II.  Service Connection for Kidney and Skin Disabilities

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran asserts that he experiences a kidney disability and a skin disability, both of which he asserts was incurred in or due to his active duty, to include as due to exposure to an herbicidal agent.  The salient issue with respect to these claims is whether the evidence demonstrates a current diagnosis of either disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

As discussed above, the Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for a kidney disability or a skin disability.  This is so because the evidence did not demonstrate the current presence of either disability, complaints or treatment for either disability, or persistent and recurrent symptoms of either disability.  Indeed, evidence of record consistently demonstrated that the Veteran's kidney function and skin were normal.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Although VA and private treatment records were associated with the Veteran's electronic claims file, none of this evidence included a diagnosis of a kidney or a skin disability (other than those contemplated by multiple myeloma).

To the extent that the Veteran asserts that he has a kidney or a skin disability, his assertions as to the presence of lay observable symptoms (for example, a rash) are considered competent evidence thereof.  However, he has not asserted, and the evidence of record does not otherwise support finding, that he has persistently and recurrently experienced lay observable symptoms of either disability.  Further, as a lay person, the Veteran has not shown that he has specialized training sufficient to render diagnoses.  Accordingly, his opinion on such matters is not competent evidence because such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate competent evidence reflecting the current presence of the claimed disabilities, a basis upon which to establish service connection for a kidney and a skin disability has not been presented and the claims must be denied.

As the preponderance of the evidence is against finding a current diagnosis of a kidney disability and a skin disability (other than "bumps under the skin"), the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for these claimed disabilities is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-6 (1990).

Increased Rating for Tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Resolution of the Veteran's appeal with respect to his claim of entitlement to an initial rating in excess of 10 percent for his service-connected tinnitus is dependent on interpretation of the applicable regulations; no facts are in dispute.  The Veteran is already receiving the maximum disability rating available for tinnitus under the applicable rating criteria.  Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of notice or assistance are rendered moot with respect to this claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In a January 2008 rating decision, the RO granted the Veteran's claim of entitlement to service connection for tinnitus, and an initial 10 percent rating was assigned thereto, pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran ultimately perfected an appeal of this decision, seeking an increased initial rating.

According to VA regulations, a 10 percent evaluation is the maximum schedular rating allowed for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Thus, the Veteran's service-connected tinnitus has already been assigned the maximum schedular rating available.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As there is no legal basis upon which to award a higher schedular evaluation, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence, having been received, the claim of entitlement to service connection for multiple myeloma, to include as due to exposure to an herbicidal agent/chemicals, also claimed as "bumps under the skin," is reopened.

Service connection for a kidney disability, to include as due to exposure to an herbicidal agent, is denied.

Service connection for a skin disability, other than "bumps under the skin," to include as due to exposure to an herbicidal agent, is denied.

 An initial rating in excess of 10 percent for tinnitus is denied.


REMAND

Bilateral Hearing Loss

In February 2009, the Veteran was provided a VA examination to ascertain the presence and etiological relationship to his active duty with respect to his bilateral hearing loss.  Ultimately, the examiner rendered a diagnosis of bilateral hearing loss that satisfied VA regulations and then rendered the following etiological opinion:

Normal hearing sensitivity evidenced for both ears at separation from the service, therefore impaired hearing is not caused by or a result of noise exposure in the service.

The Board finds that the February 2009 VA examiner's rationale is inadequate because it is conclusory and fails to explain the significance of normal hearing sensitivity upon separation from service.  This is especially significant given that VA regulations allow for service connection of a claimed disability even if it is first diagnosed after service.  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.

Multiple Myeloma, Bone Cancer, Deep Vein Thrombosis, 
Peripheral Artery Disease

Herein, the Board reopened the Veteran's claim of entitlement to service connection for multiple myeloma.  Pursuant to this claim, the Veteran asserts that he was exposed to chemical during his active duty consequent to his duty around military aircraft.  The Veteran's DD 214 indicates that his Military Occupational Specialty was Systems Organizational Maintenance Technician (which is noted as being related to a civilian Aircraft Mechanic).  Further, the Veteran submitted an article suggesting a link between exposure to chemicals and multiple myeloma.  As such, the Board finds that a remand is warranted in order to provide the Veteran with a VA examination to ascertain if there is an etiological relationship between his current multiple myeloma and his alleged in-service exposure to chemicals.

With respect to the Veteran's bone cancer, deep vein thrombosis, and peripheral artery disease, the Board finds that these issues are inextricably intertwined with the claim of entitlement to service connection for multiple myeloma and, thus, a remand for contemporaneous consideration is required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Lung Disability/Mesothelioma

As a preliminary matter, the Board has re-captioned the Veteran's claims as a single claim of entitlement to service connection for a lung disability, to include mesothelioma, based on his assertions and the evidence of record.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009) (generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).

Clinical findings associated with the record, including computed tomography scans, indicate the presence of varying symptoms, including lesions possibly associated with his multiple myeloma.  As such, the Board finds that a remand is required in order to provide the Veteran a VA examination and for contemporaneous adjudication of the inextricably intertwined claims.  Id.

Prostate

The Veteran was not provided a VA examination with respect to his claim of entitlement to service connection for a prostate disability.  However, the evidence of record includes a clinical determination of an enlarged prostate, but without additional testing to determine the presence of a nature of that enlargement.  The Veteran has asserted that he was exposed to chemicals during his active duty.  Further, his spouse stated that, since the age of 23, the Veteran has been experiencing symptoms allegedly attributable to his prostate (referred to as "prostate problems").  Based on the above, the Board finds that a remand is required in order to provide the Veteran a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

TDIU

The issue of entitlement to TDIU is inextricably intertwined with the other claims being remanded herein.  As such, the Board finds that a remand for contemporaneous adjudication is required.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is remanded for the following action:

 1.  Contact the Veteran and request that he submit or identify any relevant evidence not already associated with his claims file.  Regardless of the Veteran's response, all reasonable efforts to obtain any additional, relevant VA treatment records must occur.  All attempts to secure the evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the evidence, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific evidence it is unable to obtain; (b) briefly explain the efforts that it made to obtain that evidence; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

 2.  After the above has been completed to the extent possible, send the electronic claims file to a VA audiologist for review.  If a new examination is deemed necessary to respond to the question presented, such should be accomplished. 

After a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss arose in service or is etiologically related to his active duty service, even if first diagnosed after his service separation.  The examiner is advised that service-connection for tinnitus was predicated, in part, on the Veteran's in-service exposure to loud noise. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  The RO must also provide the Veteran with a separate VA examination.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should then provide an opinion as to whether any of the Veteran's claimed disabilities (other than bilateral hearing loss) was incurred in or due to his active duty, to include as a result of exposure to chemicals associated with his duties.  The disabilities for consideration are multiple myeloma, bone cancer, deep vein thrombosis, a lung disability, peripheral artery disease, and a prostate disability, if any such disabilities are present.  In so doing, the examiner must specifically consider and discuss the Veteran's assertions regarding in-service exposure to chemicals other than herbicidal agents, such as Agent Orange.

The examiner is also asked to provide an opinion as to whether any of the claimed disabilities was caused or aggravated by a service-connected disability.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2016).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated contemporaneous to the claim of entitlement to TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


